DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US 2016/0282468) in view of Van Dyck (US 2020/0025894).
Regarding Claim 1, Gruver teaches an electronic apparatus capable of determining a distance to an object based on at least first reflected light provided by a reflection of first pulsed light on the object [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143] and second reflected light provided by a reflection of a second pulsed light on the object [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143], comprising: an input terminal [0161-4; 0171-6; 0184] configured to receive an electrical signal of intensity of reception light [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143]; processing circuitry configured to: specify, based on the electrical signal, a first duration from when the first pulsed light is emitted until when the first reflected light is received within a first measurement range [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-68] … and determine the distance from the electronic apparatus to the object according to the second duration [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-74]. Gruver does not explicitly teach  - but Van Dyck does teach determine, based on the first duration, a second measurement range of the second reflected light, specify, based on the electrical signal, a second duration from when the second pulsed light is emitted until when the second reflected light is received within the second measurement range [0056-65]. It would have been obvious to modify the apparatus of Gruver to include a second measurement time window in order to improve precision and accuracy of detecting target objects. 
Regarding Claim 20, Gruver teaches a method of determining a distance to an object based on at least first reflected light provided by a reflection of first pulsed light on the object [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143] and second reflected light provided by a reflection of a second pulsed light on the object [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143], comprising: receiving an electrical signal of intensity of reception light; specifying, based on the electrical signal [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143], a first duration from when the first pulsed light is emitted until when the first reflected light is received within a first measurement range [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-74]; and determining the distance from the electronic apparatus to the object according to the second duration [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-74]. Gruver does not explicitly teach  - but Van Dyck does teach determining, based on the first duration, a second measurement range of the second reflected light, specifying, based on the electrical signal, a second duration from when the second pulsed light is emitted until when the second reflected light is received within the second measurement range [0056-65]. It would have been obvious to modify the method of Gruver to include a second measurement time window in order to improve precision and accuracy of detecting target objects. 
Regarding Claim 21, Gruver teaches an electronic apparatus that determines a distance to an object, comprising: a light source that emits first pulsed light to the object [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143] and emits second pulsed light to the object after the emission of the first pulsed light [0003; 0033; 0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; a light receiving unit that receives light [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143]; and processing circuitry configured to: specify, based on the electrical signal, a first duration from when the first pulsed light is emitted until when the first reflected light is received within a first measurement range [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-74]; and determine the distance from the electronic apparatus to the object according to the second duration [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-74]. Gruver does not explicitly teach  - but Van Dyck does teach determine, based on the first duration, a second measurement range of the second reflected light, specify, based on the electrical signal, a second duration from when the second pulsed light is emitted until when the second reflected light is received within the second measurement range [0046-49; 0056-65; 0071]. It would have been obvious to modify the method of Gruver to include a second measurement time window in order to improve precision and accuracy of detecting target objects.
Regarding Claim 2, Gruver also teaches wherein the processing circuitry measures a time at which the first reflected light is received within the first measurement range and measures a time at which the second reflected light is received within the second measurement range shorter than the first measurement range [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071]. 
Regarding Claim 3, Gruver also teaches wherein the processing circuitry lowers a second threshold value that is compared with the intensity of reception light in determination of whether or not the second reflected light is received than a first threshold value that is compared with the intensity of reception light in determination of whether or not the first reflected light is received [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 4, Gruver also teaches wherein the processing circuitry is configured to: estimate first intensity that is average intensity of the reception light after the first pulsed light is emitted on the basis of the electrical signal; and determine a first threshold value for determining whether or not the received light includes the first reflected light on a basis of the first intensity, and the processing circuitry determines the first reflected light on a basis of the first threshold value, and measures the first duration [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 5, Gruver also teaches wherein the processing circuitry is configured to: estimate second intensity that is average intensity of the reception light after the second pulsed light is emitted on the basis of the electrical signal; and determine a second threshold value for determining whether or not the received light includes the second reflected light on a basis of the second intensity, and the processing circuitry determines the second reflected light on a basis of the second threshold value, and measures the second duration [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 6, Gruver also teaches wherein the processing circuitry determines at least one of the first threshold value and the second threshold value further on a basis of light reflectivity of the object [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 7, Gruver also teaches wherein the second intensity is estimated on a basis of, within the electrical signal, an electrical signal by photoelectric conversion of the reception light before the second measurement range [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 8, Gruver also teaches wherein the second threshold value is smaller than the first threshold value [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 9, Gruver also teaches an output unit configured to output a clock signal, wherein the second measurement range is determined further on a basis of the clock signal [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 10, Gruver also teaches wherein the processing circuitry is configured to: acquire, among the intensity of the reception light, a maximum value of the intensity of light during a time from when the first pulsed light is emitted until when the second pulsed light is emitted on the basis of the electrical signals; and determine the second measurement range further on a basis of the maximum value [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 11, Gruver also teaches wherein the processing circuitry is configured to: acquire, among the intensity of the reception light, a maximum value of the intensity of light during a time from when the first pulsed light is emitted until when the second pulsed light is emitted; and determine a pulse width of the second pulsed light on a basis of the maximum value [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 12, Gruver also teaches wherein the processing circuitry determines a pulse width of the second pulsed light on a basis of light reflectivity of the object [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 13, Gruver also teaches wherein a pulse width of the second pulsed light is equal to or less than a pulse width of the first pulsed light [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 14, Gruver also teaches a light receiving unit that receives light and outputs an electric signal by photoelectric conversion of the received light, wherein the light receiving unit includes an avalanche photo diode, and outputs the electrical signals on a basis of a number of photons received by the avalanche photo diode [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 15, Gruver also teaches a light source that emits the first pulsed light and the second pulsed light; a reflection unit that partially reflects the first pulsed light; and a detector that notifies the processing circuitry of an emission timing of the first pulsed light reflected by the reflection unit, wherein the processing circuitry measures the first duration on a basis of the notification from the detector [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 16, Gruver also teaches wherein the processing circuitry creates a layout including information indicating a coordinate of the object on a basis of at least one of the time and the distance [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].
Regarding Claim 17, Gruver also teaches an output unit that outputs at least one of information indicating the distance between the electronic apparatus and the object, information indicating the first duration, information indicating the second duration, and information including a layout [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071]
Regarding Claim 18, Gruver also teaches a power control unit that determines a command for a power unit of a mobile object on a basis of the layout [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071]
Regarding Claim 19, Gruver also teaches: a scan controller configured to scan a direction of the pulsed light within an area, wherein the area comprises a position of the object [0046-47; 0058-61; 0075; 0088-94; 0106; 0138-143; 0161-8]. Van Dyck additionally teaches this limitation in [0046-49; 0056-65; 0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645